Citation Nr: 9906771	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hypertensive heart disease manifested by hypertrophic 
symmetrical cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1960 to August 
1990.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
hypertrophic cardiomyopathy with sinus bradycardia and 
assigned a noncompensable rating for the disorder.  The 
veteran perfected an appeal of the rating assigned for the 
heart disorder, and also claimed that a separate grant of 
service connection and disability rating for hypertension was 
warranted.

In a March 1992 rating decision the RO included hypertension 
in the definition of the service-connected cardiovascular 
disorder, and increased the disability rating for the 
combined disorder from zero to 10 percent based on the 
criteria for a 10 percent rating for hypertension.

This case was previously before the Board in April 1998, at 
which time it was remanded to the RO for additional 
development and re-adjudication in light of the change in the 
rating criteria for cardiovascular disorders that became 
effective in January 1998.  Schedule for Rating Disabilities, 
the Cardiovascular System, 62 Fed. Reg. 65,207 (1997) 
(codified at 38 C.F.R. § 4.100).  Based on the revised rating 
criteria, in a January 1999 rating decision the RO assigned a 
separate 10 percent disability rating for the heart disorder, 
which was characterized as hypertensive heart disease, 
manifested by hypertrophic symmetrical cardiomyopathy, and 
continued the 10 percent disability rating for hypertension,.

In his January 1992 substantive appeal the veteran claimed to 
be entitled to a minimum 30 percent disability rating for the 
heart disorder, as well as a separate 10 percent rating for 
hypertension.  The Board finds that the assignment of the 
10 percent rating for hypertension constitutes a grant of the 
benefit sought on appeal, and that the issue of entitlement 
to service connection and a separate rating for hypertension 
is no longer within the Board's purview.  See Hamilton v. 
Brown, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the benefit sought on 
appeal is granted by the RO).  The Board further finds that 
the issues of entitlement to a compensable disability rating 
for the heart disorder for the period prior to January 1998, 
and a rating in excess of 10 percent effective in January 
1998, remain in contention.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (an appeal remains in controversy if less than the 
maximum benefit is awarded); see also Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999) (if the veteran appeals 
the rating assigned when service connection is initially 
granted, the Board must consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending).


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
informed decision on the veteran's appeal has been obtained 
by the RO. 

2.  The hypertensive heart disease is manifested by 
hypertrophic symmetrical cardiomyopathy, but is otherwise 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hypertensive heart disease with hypertrophic symmetrical 
cardiomyopathy are not met prior to January 12, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.104, Diagnostic Code 7007 (1991).

2.  The criteria for a 30 percent disability rating for 
hypertensive heart disease with hypertrophic symmetrical 
cardiomyopathy are met effective January 12, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.104, Diagnostic Code 7007 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's appeal of the assigned 
rating for the heart disorder is well grounded within the 
meaning of the statutes and judicial construction and that VA 
has a duty, therefore, to assist him in the development of 
the facts pertinent to his appeal.  38 U.S.C.A. § 5107(a); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The relevant evidence pertaining to the issue consists of his 
service medical records, private treatment records, the 
reports of VA examinations in October 1990, August 1992, 
January 1996, and November 1997, and the veteran's 
statements.  

In conjunction with the Board's April 1998 remand, the 
veteran was scheduled for an additional VA examination for 
the purpose of evaluating his cardiovascular disorder in 
accordance with the revised rating criteria.  The veteran was 
notified of the scheduled examination, but stated in response 
that he did not want to appear for any additional 
examinations.  The Board concludes that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case, and the evaluation of his heart disorder will be 
based on the evidence now of record.  38 C.F.R. § 3.655(b).

I.  Factual Background

The veteran's service medical records show that in March 1978 
he was provided an electrocardiogram (EKG) in conjunction 
with a routine physical examination, which revealed an 
abnormality.  At that time the physician noted that the 
veteran was in excellent health, with no cardiac history, and 
that the only reported symptoms were a transient visual 
disturbance and headache that occurred with vigorous physical 
activity and lasted about 1/2 hour.  He denied having any chest 
pain, palpitations, shortness of breath, syncope, or edema.  
A clinical evaluation of the heart revealed no apparent 
abnormalities.  At that time the physician provided an 
assessment of abnormal EKG with inferior and lateral wall T-
wave inversion, suggestive of ischemia or pericarditis.

The records also show that an echocardiogram in May 1978 was 
indicative of asymmetrical septal hypertrophy.  Following 
this assessment the veteran's physician noted that he had no 
symptoms relevant to a heart disorder, in that he continued 
to exercise several times a week with excellent tolerance, 
and no restrictions were imposed on his activities.  He 
continued to receive cardiac evaluations periodically 
throughout the remainder of his active duty, and was found to 
be asymptomatic on each evaluation, with no evidence of 
cardiac disease found on physical examination.

In February 1985 an evaluation, including EKG and 
echocardiogram, resulted in a revised diagnosis of concentric 
left ventricular hypertrophy with no evidence of asymmetrical 
septal hypertrophy.  A July 1987 medical summary shows that 
although the exact diagnosis of his heart abnormalities had 
not been defined, diagnostic testing showed that he had 
hypertrophy of the left ventricle.  The cardiologist stated 
that he continued to be asymptomatic, and that the etiology 
of the hypertrophy was unknown.  The cardiologist also stated 
that, due to the absence of evidence showing a significant 
pathological condition, the veteran was not required to 
restrict his activities, his prognosis was good, and that he 
should be able to perform all of the normal activities of his 
assigned rank.  In a subsequent July 1987 report, his 
cardiologist stated that the possibility of an "untoward 
event" occurring could not be totally ruled out, and that it 
would be prudent for the veteran to avoid strenuous physical 
activity, such as competitive sports.

The records show that the veteran was provided an exercise 
tolerance test in August 1987, at which time he exercised up 
to 15 metabolic equivalents (METs) without any problems, 
which the cardiologist characterized as excellent exercise 
tolerance.

The veteran was provided a VA cardiology examination in 
October 1990, the report of which shows that he denied having 
syncope, dizziness, chest pain, or congestive heart failure.  
The examiner noted that he had a history of hypertension, for 
which he took medication.  Based on the available evidence 
and a physical examination, the examiner provided a diagnosis 
of hypertrophic symmetrical cardiomyopathy, i.e., left 
ventricular hypertrophy.

In the September 1991 rating decision the RO granted 
entitlement to service connection for hypertrophic 
cardiomyopathy with sinus bradycardia, and assigned a 
noncompensable rating for the disorder.  At that time the 
disability was rated as analogous to arteriosclerotic heart 
disease under Diagnostic Code 7005.  38 C.F.R. §§ 4.20, 4.27, 
4.104 (1991).

In his October 1991 notice of disagreement, the veteran 
objected to the statement in the rating decision that his 
heart disorder was asymptomatic, and stated that the medical 
evidence showed symptoms.  He also stated that he was 
restricted from vigorous physical activity, but did not state 
what symptoms he attributed to the heart disorder.  In his 
January 1992 substantive appeal he reported that his earning 
capacity was impaired due to the heart disorder, in that he 
was not allowed to compete for certain jobs that required 
physical activity.  He stated that he had been denied 
employment on two separate occasions due to his physical 
restrictions.  He also stated that he had taken medication 
for hypertension daily for two years, which his cardiologist 
told him was necessary due to the cardiomyopathy.

As previously stated, in a March 1992 rating decision the RO 
included hypertension in the definition of the service-
connected disorder, and rated the combined disability at 
10 percent based on the rating criteria for hypertension.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

The report of an August 1992 VA examination shows that the 
veteran was asymptomatic from hypertrophic cardiomyopathy, 
that he took no medication for the disorder, and that he was 
regularly employed by a defense contractor.  The report also 
shows that he took medication for hypertension, which was 
successful in controlling the hypertension.  He denied having 
had any strokes or heart attacks.  An X-ray study of the 
chest showed that the heart was within normal limits.

The report of a January 1996 VA examination indicates that 
the veteran denied having any angina, dyspnea on exertion, 
edema, paroxysmal nocturnal dyspnea, or orthopnea.  
Examination revealed normal heart sounds, a grade I/VI 
systolic murmur, no gallops, cardiomegaly, heaves, thrills, 
or edema.  An X-ray study of the chest revealed that the 
heart was unremarkable.  Based on a review of the medical 
evidence in the case file, the examiner stated that the 
clinical findings were consistent with a diagnosis of 
hypertensive cardiovascular disease (moderate) as manifested 
by hypertrophic symmetrical cardiomyopathy.  

Based on this evidence, in a February 1996 rating decision 
the RO re-characterized the cardiovascular disorder as 
hypertension and hypertensive heart disease, manifested by 
hypertrophic symmetrical cardiomyopathy.  The heart disorder 
was evaluated under Diagnostic Code 7007, and the 10 percent 
disability rating assigned in March 1992 under Diagnostic 
Code 7101 for hypertension was confirmed and continued.

In a March 1996 statement the veteran denied having told the 
examiner in January 1996 that he had no angina, dyspnea on 
exertion, edema, paroxysmal nocturnal dyspnea, or orthopnea.  
He stated that he was not qualified to make such a statement.  
He did not, however, make an affirmative statement that he 
had any symptoms of heart disease.

Private treatment records for December 1993 through June 1997 
show that the veteran received treatment for other disorders, 
including hypertension, but they make no reference to any 
complaints or clinical findings pertaining to the heart 
disorder.  The records show that in December 1993 he reported 
being in good health, with no physical complaints.  His 
physician noted that he had a history of hypertrophic 
cardiomyopathy, which was described as asymptomatic, with no 
chest pain on exertion or dyspnea.  The report of a January 
1995 examination indicates that his general health was good, 
with no fatigue, chest pain, shortness of breath, or cough.  
Physical examination revealed no cardiac abnormalities, 
normal pulses, and no edema.

The report of a November 1997 VA medical examination shows 
that, based on a review of the case file, the veteran was 
found to have hypertensive heart disease.  The examiner also 
noted that the veteran had hypertension, for which he took 
medication regularly.  The veteran denied having any dyspnea 
or chest pain, and stated that he was able to exercise at the 
gymnasium, including a treadmill and exercise bicycle, 
without difficulty.  The examiner stated that the veteran did 
not have dyspnea on exertion, but that more than light manual 
labor would be contraindicated due to the increased risk of 
sudden cardiac death with his documented hypertension and 
cardiomyopathy.

According to the private treatment records and the reports of 
the VA medical examinations, the measurement of the veteran's 
diastolic blood pressure never exceeded 100 millimeters, and 
rarely exceeded 90 millimeters.

II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

As previously stated, subsequent to the veteran's appeal of 
the rating assigned for hypertensive heart disease, the 
regulations pertaining to the evaluation of cardiovascular 
disorders were revised effective January 12, 1998.  Schedule 
for Rating Disabilities, the Cardiovascular System, 62 Fed. 
Reg. 65,207 (1997) (codified at 38 C.F.R. § 4.100).  Because 
his appeal was initiated prior to the change in the 
regulations, he is entitled to the application of the version 
more favorable to him in determining whether a higher 
disability rating is currently warranted.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The veteran was provided 
the revised regulations in the September 1998 supplemental 
statement of the case.

Prior to the revision to the regulations, Diagnostic Code 
7007 for hypertensive heart disease provided a 100 percent 
rating if the disease was manifested by definite signs of 
congestive failure, more than sedentary employment precluded.  
A 60 percent rating applied with marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
the midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor precluded.  
The disorder was rated as 30 percent disabling with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  38 C.F.R. § 4.104 
(1991).

In accordance with the revised rating criteria, a 100 percent 
rating applies if the disorder is manifested by chronic 
congestive heart failure, or; a workload of three METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating 
applies with more than one episode of acute congestive heart 
failure in the past year, or; a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The disorder is rated as 30 percent disabling if manifested 
by a workload of greater than five METs but not greater than 
seven METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
rating applies if a workload of greater than seven METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (1998).

The determination of whether a higher rating is warranted is 
to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


III.  Analysis

The evidence shows that from the point in time when the heart 
disorder was initially diagnosed in service, the veteran's 
hypertensive heart disease has been manifested by 
hypertrophic symmetrical cardiomyopathy, but that the disease 
has been otherwise asymptomatic.  Although the veteran denied 
having told the VA medical examiners that he had no cardiac 
symptoms, the medical evidence does not show that he has 
experienced any dyspnea, fatigue, angina, dizziness, or 
syncope as a result of the disease, nor has he so 
affirmatively claimed.

The Board notes that the veteran's appeal initially pertains 
to the assignment of a noncompensable disability rating in 
the RO's September 1991 rating decision in which service 
connection for the heart disorder was granted.  See Fenderson 
v. West, No. 96-947, slip op. at 7 (U.S. Vet. App. Jan. 20, 
1999).  Because the revised rating criteria are not effective 
prior to January 12, 1998, the determination of whether a 
compensable disability rating applied prior to the January 
1998 effective date of the 10 percent rating granted by the 
RO must be made by considering the criteria in effect prior 
to the revision.  Rhodan v. West, 12 Vet. App. 55 (1998).

According to the rating criteria in effect prior to 1998, a 
minimum 30 percent rating required that the heart disorder be 
manifested by definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  The medical evidence shows that the size of the 
veteran's heart is within normal limits, he has not had 
diastolic hypertension of 100 or more, nor has he experienced 
any dyspnea.  

The criteria for a 60 percent rating included the preclusion 
of more than light manual labor, and the VA examiner in 
November 1997 indicated that more than light manual labor was 
precluded due to the cardiomyopathy.  Although it is not 
necessary that all of the criteria for the higher rating be 
met in order to assign the higher rating, the evidence does 
not show that any of the remaining criteria for the 60 
percent rating, including marked enlargement of the heart, 
the apex beat beyond the midclavicular line, sustained 
diastolic hypertension of 120 or more, or dyspnea on exertion 
are met.  38 C.F.R. § 4.21.  In addition, the examiner did 
not provide any clinical findings, considering the absence of 
any restrictions in the veteran's activities, for his 
assessment that more than light manual labor was precluded.  
See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion affects the weight of the evidence).  

In light of the Board's finding that the criteria for the 
minimum 30 percent schedular rating were not met, the Board 
finds that a rating based on the criteria for the 60 percent 
rating is not warranted.  The Board finds, therefore, that 
there is no question of which rating would more properly 
classify the severity of the heart disability, and that the 
criteria for a compensable disability rating prior to January 
12, 1998, are not met.  38 C.F.R. §§ 4.7, 4.31, 4.104 (1991).

Because the veteran did not withdraw his appeal following the 
assignment of the 10 percent rating effective in January 
1998, the Board must also determine whether he is entitled to 
a disability rating in excess of 10 percent.  Fenderson, slip 
op. at 9.  In making this determination, the Board may 
consider the rating criteria in effect prior to January 1998 
as well as the revised criteria.  Karnas, 1 Vet. App. at 308; 
VAOPGCPREC 11-97.  The Board has determined that the rating 
criteria for the minimum 30 percent rating under the original 
rating criteria were not met prior to January 1998, and there 
was no increase in the veteran's symptomatology in or after 
January 1998 to warrant the assignment of a rating in excess 
of 10 percent under the original criteria.  Fenderson, slip 
op. at 7.

Pursuant to the rating criteria that became effective in 
January 1998, a 30 percent rating applies if the heart 
disorder is manifested by cardiac hypertrophy as shown by an 
EKG, echocardiogram, or X-ray.  The medical evidence shows 
that the veteran's heart disease is manifested by left 
ventricular hypertrophy, which was determined as the result 
of an EKG and echocardiogram.  The Board finds, therefore, 
that in accordance with the rating criteria effective in 
January 1998, a 30 percent rating for hypertensive heart 
disease is warranted.  38 C.F.R. § 4.104 (1998).

A disability rating in excess of 30 percent requires evidence 
of congestive heart failure, dyspnea, fatigue, angina, 
dizziness, or syncope on measured exertion, or left 
ventricular dysfunction.  The medical evidence does not show 
that the veteran has experienced congestive heart failure.  
Although his exercise tolerance in terms of the level of METs 
at which cardiac symptoms are produced has not been 
determined because he failed to cooperate in obtaining an 
additional medical examination, the available evidence shows 
that he is capable of normal exercise without the development 
of dyspnea, fatigue, angina, dizziness, or syncope.  In 
addition, the medical evidence does not show that the left 
ventricular hypertrophy has resulted in any ventricular 
dysfunction.  The Board has determined, therefore, that the 
criteria for a disability rating in excess of 30 percent are 
not met.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992) (in granting an increased rating, the Board must 
explain why a higher rating is not warranted); 38 C.F.R. 
§ 4.7.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected heart disease has resulted in frequent, indeed any, 
hospitalizations.  In addition, although the veteran reported 
that he had been denied two positions in employment due to 
his cardiac history, the evidence does not show that the 
heart disease has caused marked interference with employment, 
in that he is regularly employed.  He has not reported, and 
the evidence does not show, that the service-connected heart 
disease has caused any interference with his current 
employment.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).


ORDER

A 30 percent disability rating for hypertensive heart disease 
with hypertrophic symmetrical cardiomyopathy is granted 
effective January 12, 1998, subject to the laws and 
regulations pertaining to the payment of monetary benefits.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

- 13 -


- 12 -


